

	

		II

		109th CONGRESS

		2d Session

		S. 2651

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 25, 2006

			Mr. Menendez (for

			 himself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize the Secretary of Education to

		  make grants to educational organizations to carry out educational programs

		  about the Holocaust.

	

	

		1.Short titleThis Act may be cited as the Simon

			 Wiesenthal Holocaust Education Assistance Act.

		2.Findings and

			 purposes

			(a)FindingsThe Congress makes the following

			 findings:

				(1)The Holocaust was an historical event that

			 resulted in the systemic, state-sponsored mass murders by Nazi Germany of

			 approximately 6,000,000 Jews, along with millions of others, in the name of

			 racial purity.

				(2)Six States (California, Florida, Illinois,

			 Massachusetts, New Jersey, and New York) now mandate that the Holocaust be

			 taught in the educational curriculum, 11 States (Connecticut, Georgia, Indiana,

			 Nevada, North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee,

			 Virginia, and Washington) recommend teaching the Holocaust but do not provide

			 sufficient funds to assist in the training and educating of teachers, and 3

			 States (Alabama, Mississippi, and West Virginia) have established councils or

			 commissions that promote Holocaust education.

				(3)The Holocaust is a sensitive and difficult

			 issue about which to teach, and to do so effectively, educators need

			 appropriate teaching tools and training to increase their knowledge to enhance

			 the educational experience.

				(b)PurposesThe purposes of this Act are the

			 following:

				(1)To educate Americans so that they

			 can—

					(A)explore the lessons that the Holocaust

			 provides for all people; and

					(B)be less susceptible to the falsehood of

			 Holocaust denial and to the destructive messages of hate that arise from

			 Holocaust denial.

					(2)To provide resources and support for

			 education programs that—

					(A)portray accurate historical information

			 about the Holocaust;

					(B)sensitize communities to the circumstances

			 that gave rise to the Holocaust;

					(C)convey the lessons that the Holocaust

			 provides for all people; and

					(D)by developing curriculum guides and

			 providing training, help teachers incorporate into their mainstream disciplines

			 the study of the Holocaust and its lessons.

					3.Authority to make

			 grantsFrom any amounts made

			 available to carry out this Act, the Secretary may make grants under this Act

			 to educational organizations to carry out proposed or existing Holocaust

			 education programs.

		4.Use of grant

			 amounts

			(a)In

			 GeneralAn educational

			 organization receiving grant amounts under this Act shall use such grant

			 amounts only to carry out the Holocaust education program for which the grant

			 amounts were provided.

			(b)RequirementsAn educational organization receiving grant

			 amounts under this Act shall comply with the following requirements:

				(1)Continuation of

			 eligibilityThe educational

			 organization shall, throughout the period that the educational organization

			 receives and uses such grant amounts, continue to be an educational

			 organization.

				(2)Supplementation

			 of existing fundsThe

			 educational organization shall ensure that such grant amounts are used to

			 supplement, and not supplant, non-Federal funds that would otherwise be

			 available to the educational organization to carry out the Holocaust education

			 program for which the grant amounts were provided.

				(c)Additional

			 ConditionsThe Secretary may

			 require additional terms and conditions in connection with the use of grant

			 amounts provided under this Act as the Secretary considers appropriate.

			5.Selection

			 criteria

			(a)In

			 GeneralThe Secretary shall

			 award grant amounts under this Act in accordance with competitive criteria to

			 be established by the Secretary.

			(b)Consultation

			 With Holocaust EducatorsIn

			 establishing the competitive criteria under subsection (a), the Secretary shall

			 consult with a variety of individuals, to be determined by the Secretary, who

			 are prominent educators in the field of Holocaust education.

			6.ApplicationThe Secretary may award grant amounts under

			 this Act only to an educational organization that has submitted an application

			 to the Secretary at such time, in such manner, and containing such information

			 as the Secretary may require.

		7.Review and

			 sanctions

			(a)Annual

			 ReviewThe Secretary shall

			 review at least annually each educational organization receiving grant amounts

			 under this Act to determine the extent to which the educational organization

			 has complied with the provisions of this Act.

			(b)Imposition of

			 SanctionsThe Secretary may

			 impose sanctions on an educational organization for any failure of the

			 educational organization to comply substantially with the provisions of this

			 Act. The Secretary shall establish the sanctions to be imposed for a failure to

			 comply substantially with the provisions of this Act.

			8.Annual

			 reportNot later than February

			 1 of each year, the Secretary shall submit to the Senate and House of

			 Representatives a report describing the activities carried out under this Act

			 and containing any related information that the Secretary considers

			 appropriate.

		9.DefinitionsFor purposes of this Act, the following

			 definitions shall apply:

			(1)Educational

			 organizationThe term

			 educational organization means an entity—

				(A)described in section 501(c)(3) of the

			 Internal Revenue Code of 1986;

				(B)exempt from tax under section 501(a) of the

			 Internal Revenue Code of 1986; and

				(C)organized and operated for cultural,

			 literary, or educational purposes.

				(2)Holocaust

			 education programThe term

			 Holocaust education program means a program that—

				(A)has as its specific and primary purpose to

			 improve awareness and understanding of the Holocaust; and

				(B)to achieve such purpose, furnishes one or

			 more of the following:

					(i)Classes, seminars, or conferences.

					(ii)Educational materials.

					(iii)Teacher training.

					(iv)Any other good or service designed to

			 improve awareness and understanding of the Holocaust.

					(3)HolocaustThe term Holocaust means the

			 historical event that resulted in the systemic, state-sponsored mass murders by

			 Nazi Germany of approximately 6,000,000 Jews, along with millions of others, in

			 the name of racial purity.

			(4)SecretaryThe term Secretary means the

			 Secretary of Education.

			10.RegulationsThe Secretary shall issue any regulations

			 necessary to carry out this Act.

		11.Authorization of

			 appropriationsFor grants

			 under this Act, there is authorized to be appropriated to the Secretary

			 $2,000,000 each fiscal year for five fiscal years, beginning with the first

			 fiscal year to commence after the date of enactment of this Act, to remain

			 available until expended.

		

